United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1852
                                    ___________

Danny Ridling,                       *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Larry Norris, Director,              *
Arkansas Department of Correction,   * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: October 3, 2008
                                 Filed: October 8, 2008
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges
                           ___________

PER CURIAM.

       Danny Ridling was sentenced to 420 months in prison after an Arkansas jury
found him guilty of rape. See Ridling v. State, 72 S.W.3d 466, 468-76 (Ark. 2002).
In a state postconviction proceeding, Ridling raised a claim that his counsel was
ineffective for failing to inform him about parole-eligibility rules, but the claim was
denied and the Arkansas Supreme Court affirmed, noting the state trial court had
found that Ridling was fully apprised of the consequences of his failure to accept the
plea offer, and concluding that counsel’s advice to go trial was a matter of strategy
and did not amount to ineffective assistance. See Ridling v. State, No. CR 03-428,
2004 WL 2250718, at **2, 4 (Ark. Oct. 7, 2004) (unpublished per curiam). In this
subsequent 28 U.S.C. § 2254 petition, Ridling repeated his claim that his counsel
rendered ineffective assistance by failing to inform Ridling during the plea
negotiations that he would have to serve 70% of his sentence before becoming eligible
for parole if convicted of a crime constituting rape under Arkansas law. The district
court1 denied relief, but granted Ridling’s request for a certificate of appealability on
the issue. We affirm.

       When a state prisoner files a petition for a writ of habeas corpus in federal
court, this court, like the district court, undertakes a limited and deferential review of
the state court decisions adjudicating his claims. See Morales v. Ault, 476 F.3d 545,
549-50 & n.3 (8th Cir.) (standard of review), cert. denied, 128 S. Ct. 177 (2007).
Specifically, habeas corpus relief is not granted with respect to any claim that was
adjudicated on the merits in a state court unless the state court decision was contrary
to or involved an unreasonable application of clearly established federal law as
determined by the Supreme Court, or unless the decision was based on an
unreasonable determination of the facts. See 28 U.S.C. § 2254(d).

       The Arkansas courts rejected Ridling’s argument that his counsel was
ineffective for failing to provide him with information about the minimum amount of
time he would have to serve before parole would be considered. In Buchheit v.
Norris, 459 F.3d 849 (8th Cir. 2006), another case involving a claim that counsel
failed to inform his client of Arkansas’s 70% parole-eligibility rule, we stated that we
could “hardly conclude that the Arkansas courts unreasonably determined that
[petitioner’s] representation was constitutionally effective” where the Supreme Court
had not yet addressed the question of whether the failure to inform a defendant of his
parole eligibility was professionally unreasonable. See Buchheit, 459 F.3d at 852.
Although we have found that erroneous parole-eligibility advice could constitute

      1
        The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-
ineffective assistance, see Hill v. Lockhart, 894 F.2d 1009, 1010 (8th Cir. 1990) (en banc),
Ridling did not meet his burden of rebutting the state court’s presumptively correct
factual finding that his counsel fully informed him about the plea and the
consequences of refusing to accept it, see 28 U.S.C. § 2254(e)(1); see also Hill, 894
F.3d at 1010 (noting that, in some situations, incorrect advice about parole eligibility
is merely collateral matter).

       The judgment is affirmed.
                       ______________________________




                                            -3-